                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


      FOODONICS INTERNATIONAL, INC., )
      a Florida corporation,
                                          )
              Plaintiff,
                                          )
      v.                                                 Case No. 3:17-cv-1054-J-32JRK
                                          )
      DINA KLEMPF SROCHI, as Trustee
      of the LAURA JEAN KLEMPF            )
      REVOCABLE TRUST, a Georgia trust,
                                          )
              Defendant.
       __________________________________ )

      DINA KLEMPF SROCHI, as Trustee       )
      of the LAURA JEAN KLEMPF
      REVOCABLE TRUST, a Florida trust,    )
      and DENNIS L. BLACKBURN, as
      Assistant Trustee of the JEAN KLEMPF )
      TRUST,
                                           )
              Counterclaim Plaintiffs,
                                           )
      v.
                                           )
      FOODONICS INTERNATIONAL, INC.,
      a Florida corporation, and KEVIN     )
      JACQUES KLEMPF,
                                           )
              Counterclaim Defendants.

NON-PARTIES CAL-MAINE FOODS, INC.’S AND DOLPH BAKER’S SUR-REPLY
  MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL

         In their reply memorandum, defendants Dina Klempf Srochi, as Trustee of the Laura Jean

Klempf Revocable Trust, and Dennis Blackburn, as Assistant Trustee of the Jean Klempf Trust

(collectively, the “Trust”) argue that they have not violated the Stipulation (Rec. Doc. 51)



{N3858945.1}                                   1
between themselves, Cal-Maine, and Mr. Baker. In support of this argument, they contend that

they “delayed seeking additional information until after the Trust determined that the Cal-Maine

Parties likely possessed information materially additive to the information produced from other

sources, including the counterclaim defendants Jaques Klempf and Foodonics International, Inc.

(the “Foodonics Parties”).” Rec. Doc. 138 at 2. The argument falls short.

         Whether the Trust believes that Cal-Maine and Mr. Baker possess additional relevant

information is not the standard agreed on. The Stipulation expressly prohibited the Trust from

pursuing further productions from Cal-Maine or Mr. Baker “until Foodonics and Jacques Klempf

have substantially completed their document production in this case and then only if the Trust

reasonably believes that Cal-Maine or Mr. Baker possess documents that would be materially

additive to the documents produced.” Rec. Doc. No. 51 at 2. The Trust does not dispute that

Foodonics and Mr. Klempf have not completed their productions. Consequently, the Trust has

no right to even request further productions from Cal-Maine or Mr. Baker at this stage of the

proceedings and acted prematurely and in breach of the Stipulation by moving to compel same.1

         Nor should the Court be misled by the suggestion in the Reply Memorandum that Cal

Maine or Mr. Baker have additional material information or that its production was anything but

complete. While the Trust includes a heading that states that the “initial Cal-Maine production

was not substantial or complete” (Rec. Doc. 138 at 2), the accompanying text makes clear that

the Trust does not contend that Cal-Maine did not live up to its obligations under the Stipulation.

         1
          The Trust also argues that Cal-Maine and Mr. Baker have themselves breached the
Stipulation “by refusing to produce any additional information now.” Rec. Doc. 138 at 3. The
argument flies in the face of the express terms of the Stipulation. As set forth above, the Trust
may not seek any further productions under the Stipulation until Foodonics and Mr. Klempf have
completed their productions. This triggering event has not occurred. Moreover, the Stipulation
specifically provides that Cal-Maine and Mr. Baker maintain their objections to the underlying
subpoenas and “retain the right to move to quash and/or oppose any future motion to compel in
the event the Trust seeks further productions.” Rec. Doc. 51 at 3.


{N3858945.1}                                    2
Id. Rather, the Trust seems to be arguing that Cal-Maine’s and Mr. Baker’s production obligation

under the Stipulation was limited to a single custodian and that the scope of the production was

limited to the transaction between Cal-Maine and Foodonics. These limitations were negotiated

by the Trust which, therefore, has no cause to complain. Further, the limitations negotiated by

the Trust did not deprive the Trust of any information relevant to these proceedings. In this

lawsuit, the Trust is complaining that it was misled about the valuation of Foodonics. Cal-

Maine has produced all non-privileged internal and external communications, valuation data, and

due diligence concerning its 2016 acquisition of Foodonics International, Inc.’s assets. Any other

documents responsive to the subpoena would be, at best, of marginal value and cumulative.

         The Trust also contends that Cal-Maine and Mr. Baker have not established why

producing additional documents or an affidavit explaining its efforts to collect text messages

would be an undue burden or that Cal-Maine. The Stipulation expressly excluded text messages

from Cal-Maine’s production obligation and clearly defined the scope of Cal-Maine’s and Mr.

Baker’s obligation to produce documents. Even so, as a courtesy, Cal-Maine and Mr. Baker

have repeatedly informed the Trust through counsel that it does not believe that it has other

documents that would be relevant to the case and that any responsive text messages were deleted

prior to the issuance of the subpoenas. Under these circumstances, compelling Cal-Maine and

Mr. Baker to assume production and testimonial obligations prohibited by the Stipulation is

exactly the type of undue burden that Rule 45 was designed to protect against.

         Lastly, the Trust argues that Cal-Maine and Mr. Baker are not “disinterested” witnesses.

However, the Complaint names neither Cal-Maine nor Mr. Baker as parties to the litigation and

contains no allegation that Cal-Maine or Mr. Baker have a financial interest in its outcome. As

such, the Trust remains bound by its obligation under Rule 45 to mitigate the burden on Cal-




{N3858945.1}                                    3
Maine and Mr. Baker. Not only has the Trust not lived up to its obligation under Rule 45, it has

violated the Stipulation by moving to compel prematurely. Consequently, Cal-Maine and Mr.

Baker respectfully ask that the Court deny the pending motion and that it caution the Trust

against continuing its needless harassment of Cal-Maine and Mr. Baker.

                                                     Respectfully submitted,



                                                     /s/ Mark A. Cunningham
                                                     MARK A. CUNNINGHAM (La. Bar Roll
                                                     No. 24063) (admitted pro hac vice)
                                                     Jones Walker LLP
                                                     201 St. Charles Avenue
                                                     New Orleans, Louisiana 70170-5100
                                                     Telephone: (504) 582-8536
                                                     Facsimile: (504) 589-8536
                                                     mcunningham@joneswalker.com

                                                     and

                                                     EDWARD R. SHOHAD
                                                     Jones Walker LLP
                                                     201 S. Biscayne Boulevard, Suite 2600
                                                     Miami, Florida 33131
                                                     Telephone: (305) 679-5700
                                                     Facsimile: (305) 679-5710
                                                     eshohat@joneswalker.com

                                                     Attorneys for Nonparties
                                                     Cal-Maine Foods, Inc. and Dolph Baker


                                CERTIFICATE OF SERVICE

         I hereby certify and declare under penalty of perjury that on July 26, 2019, I

electronically filed the foregoing document using the CM/ECF system which will send

notification of such filing to all counsel of record registered in the CM/ECF system.


                                                     /s/ Mark A. Cunningham




{N3858945.1}                                    4
